Citation Nr: 0820580	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for cervical dysplasia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to May 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
This case was before the Board in November 2007 when it was 
remanded for additional development.


FINDING OF FACT

The veteran's cervical dysplasia is not shown to have caused 
any impairment of gynecological system function or to have 
required continuous treatment at any time during the appeal 
period.  


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
cervical dysplasia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code (Code) 
7612 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim.  A May 2003 letter 
from the RO, prior to the RO's initial adjudication of the 
claim in August 2003, explained what the evidence needed to 
show to substantiate the claim.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although the May 2003 letter did not 
specifically inform the veteran to submit any pertinent 
evidence in her possession, it informed her that she should 
submit the evidence needed to substantiate the claim or 
provide the RO with the information necessary for the RO to 
obtain such evidence on her behalf.  In a March 2006 letter, 
the veteran was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  She has had ample time to respond to these 
letters or supplement the record.  The veteran does not 
allege that notice has been less than adequate.

The Board is aware that the Statement of the Case (SOC) and 
the Supplemental SOCs do not contain the level of specificity 
set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.   
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In 
this regard, the Board notes the veteran's statements in her 
2003 claim for increased rating, during 2003 VA examination 
and during an August 2007 personal hearing, which indicate an 
awareness on her part that information demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
veteran's employment and daily life is necessary to 
substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   See Vazquez-Flores, 22 Vet. App. at 48-49, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).   The 
veteran has had ample opportunity to respond/supplement the 
record.  The veteran does not allege that notice has been 
less than adequate.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for a VA examination in June 2003.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  Evidentiary development is complete.  VA's 
duties to notify and assist are met; accordingly, the Board 
will address the merits of the claim.

II.  Increased Rating for Cervical Dysplasia

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, service medical records note that the veteran 
had abnormal cytology on a Pap smear.  Cervical dysplasia was 
diagnosed.  Following service, a December 1994 VA examination 
report notes a diagnosis of history of cervical dysplasia 
status post-cryoconization.  By rating decision dated in May 
1995, the RO granted service connection for cervical 
dysplasia, rated noncompensable.

VA treatment records show that the veteran was seen in March 
2003 with complaints of pelvic pain with recurrent 
endometriosis which was non- responsive to medical 
intervention and previous conservative surgery.  She 
underwent a vaginal hysterectomy.  Complications of 
hemorrhage followed the surgery, and the veteran required a 
blood transfusion.

In April 2003, the veteran submitted a claim for an increased 
rating.  She reported that she had recently had a 
hysterectomy.

A June 2003 VA examination report notes the veteran's history 
of vaginitis, abnormal PAP smears and hysterectomy.  The 
diagnoses included endometriosis and repeated abnormal 
cervical dysplasia, both resolved with hysterectomy.  It was 
noted that the veteran was to continue taking Estrogen and 
having annual Pap smears.

VA outpatient treatment records dated from 2003 to 2006 note 
that the veteran was seen for periodic Pap smears and pelvic 
examinations.  No abnormalities were noted.

After reviewing the veteran's claims file in April 2006, a VA 
physician opined that there was no evidence of an in-service 
gynecological disorder that could be construed as being a 
contributing factor for the 2003 hysterectomy.

The veteran was seen for a periodic Pap smear and pelvic 
examination in May 2007.  No abnormalities were noted.

During an August 2007 Travel Board hearing, the veteran 
essentially testified that R. Gump (a nurse practitioner at 
the Fort Wayne VA Medical Center's Women's Clinic) told her 
that she needed a hysterectomy to alleviate gynecological 
symptoms that were present during her military service, to 
include, but not limited to, cervical dysplasia.

A January 2008 rating decision denied service connection for 
residuals of hysterectomy, finding that there was no evidence 
that this disability was incurred in service or caused or 
aggravated by a service-connected disability.  The veteran 
has not appealed that determination.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's cervical dysplasia has been assigned a 0 
percent rating under 38 C.F.R. § 4.116, Code 7627.  Under 
that code, malignant neoplasms of gynecological system or 
breast are rated 100 percent disabling.  A rating of 100 
percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examinations.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e).  If there 
has been no local recurrence or metastasis, rate on 
residuals.  38 C.F.R. § 4.116, Code 7627.  The Board notes 
that the veteran has never been diagnosed with cervical 
cancer; therefore, an increased rating cannot be assigned 
under these criteria.
The Board has considered whether an increased rating is 
warranted under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Code 7612 (for disease or injury of the cervix) is deemed by 
the Board to be the most appropriate for rating the 
disability at issue because it pertains specifically to 
diseases of the cervix, of which cervical dysplasia is one.  
Under Code 7612, a 0 percent rating is assigned for symptoms 
that do not require continuous treatment; a 10 percent rating 
is assigned for symptoms that require continuous treatment; 
and a 30 percent rating is assigned for symptoms that are not 
controlled by continuous treatment.  38 C.F.R. § 4.116, Code 
7612.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (10 percent) 
rating for cervical dysplasia are met.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The evidence does not show that at any time during the appeal 
period the veteran was in receipt of continuous treatment for 
this condition, i.e., cervical dysplasia, and  there is no 
evidence it has been manifested by symptoms that required 
continuous treatment contemplated in the higher rating or 
were so severe that they would not be controlled by 
treatment.  The disorder has consistently been asymptomatic, 
and diagnosable only by routine Pap smears.  The medical 
requirement of a yearly examination does not constitute a 
symptom requiring continuous treatment, as contemplated in 
the criteria for a compensable rating under Code 7612.  

The Board notes that the veteran appears to seek an increased 
rating based on symptoms which have been related to her 
residuals of hysterectomy.  Significantly, service connection 
for residuals of a hysterectomy was denied by the RO in 
January 2008, and the veteran has not appealed that 
determination.  Symptoms associated with residuals of 
hysterectomy may not be considered in rating the service-
connected cervical dysplasia. 

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.


ORDER

A compensable rating for cervical dysplasia is denied.



____________________________________________
George R Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


